    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 1 of 23




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

BETTY HEAD, as Administrator of )
the Estate of Billy Lee Thornton, Jr., )
Deceased, et al.,                      )
                                       )
             Plaintiffs,               )
                                       )
      v.                               )       CASE NO. 2:20-CV-132-WKW
                                       )                 [WO]
JEFFERSON DUNN, in his                 )
individual capacity, et al.,           )
                                       )
             Defendants.               )

                  MEMORANDUM OPINION AND ORDER

      In 2018 and 2019, four inmates were among those who committed suicide

while in the custody of the Alabama Department of Corrections (“ADOC”): Billy

Thornton, Ryan Rust, Matthew Holmes, and Paul Ford. Plaintiffs Betty Head,

Jeffery Rust, Theresa Holmes, and Jeri Ford are the administrators of their estates.

The administrators assert two claims: a federal-law claim of violation of the

decedents’ Eighth Amendment rights (as enforced through 42 U.S.C. § 1983) and

an Alabama state-law claim for wrongful death. Defendants include, among others,

Jefferson Dunn, Ruth Naglich, Cynthia Stewart, Jimmy Patrick, and Leon Bolling

(collectively, the “ADOC Defendants”), all sued only in their individual capacities.
     Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 2 of 23




       The ADOC Defendants filed a motion to dismiss Plaintiffs’ complaint.1 (Doc.

# 39.) For the reasons described below, the motion will be granted in part and denied

in part.

                           I. JURISDICTION AND VENUE

       The court has subject-matter jurisdiction pursuant to 28 U.S.C. § 1331 (federal

question) and 28 U.S.C. § 1367 (supplemental). Personal jurisdiction and venue are

uncontested.

                             II. STANDARD OF REVIEW

       A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) tests the

sufficiency of a complaint against the legal standard articulated by Rule 8: “a short

and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a). In considering a defendant’s motion to dismiss, the court accepts the

plaintiff’s allegations as true, see Hishon v. King & Spalding, 467 U.S. 69, 73 (1984),

and construes the complaint in the plaintiff’s favor, see Duke v. Cleland, 5 F.3d 1399,

1402 (11th Cir. 1993). “The issue is not whether a plaintiff will ultimately prevail

but whether the claimant is entitled to offer evidence to support the claims.” Scheuer

v. Rhodes, 416 U.S. 232, 236 (1974).




       1
          As noted, Plaintiffs’ complaint alleges claims against several Defendants who were not
included on the motion to dismiss. (See Doc. # 39, at 1.) This opinion considers only the claims
against the Defendants who filed the motion.

                                               2
     Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 3 of 23




      To survive a motion to dismiss, a complaint need not contain “detailed factual

allegations,” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 545 (2007), “only enough

facts to state a claim to relief that is plausible on its face.” Id. at 570. “A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “The plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility

that a defendant has acted unlawfully.” Id. (quoting Twombly, 550 U.S. at 556).

                                III. BACKGROUND

      The allegations in Plaintiffs’ complaint, accepted as true for the purposes of

resolving this motion, are as follows.

      In 2018 and 2019, Billy Thornton, Ryan Rust, Matthew Holmes, and Paul

Ford were among those incarcerated in ADOC facilities.              At relevant times,

Defendant Dunn served as ADOC’s Commissioner; Defendant Naglich served as

ADOC’s Associate Commissioner for Health Services; and Defendants Stewart,

Patrick, and Bolling served as wardens of various ADOC facilities. These officials

served at a time when ADOC facilities were “chronically understaffed,” when

ADOC mental-health services were “deficient,” and when ADOC was embroiled in

litigation regarding its provision of mental-health care. (Doc. # 1, at 24, 8.) As

evidence of these serious issues, Plaintiffs allege that:

                                           3
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 4 of 23




   • ADOC was substantially overcrowded, often housing 175% of the population

      its facilities were designed to hold (Doc. # 1, at 9);

   • ADOC’s mental-health provider was “severely understaffed” (Doc. # 1, at 9);

   • ADOC’s mental-health caseload increased by 25% from 2008 to 2016 (Doc.

      # 1, at 9);

   • Inmates were routinely transferred between facilities, resulting in inadequate

      information and treatment at their new facility (Doc. # 1, at 14);

   • Mental-health counselors’ caseloads were “twice as high as what they should

      have been” (Doc. # 1, at 14);

   • ADOC’s correctional staffing also fell short of required levels (Doc. # 1,

      at 10), resulting in an inability to “check on isolated prisoners frequently

      enough to guarantee their safety” (Doc. # 1, at 11); and

   • Throughout the relevant period, Naglich and Dunn considered, but failed to

      implement, policy changes that would have transferred some of ADOC’s

      mental-health caseload, improved staffing or crowding levels, or otherwise

      altered its approach to mentally ill inmates (see, e.g., Doc. # 1, at 10).

Together, Plaintiffs assert, these circumstances (and the many others alleged) often

left inmates without needed mental-health care and, as a result, at a substantial risk

of self-harm.



                                           4
     Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 5 of 23




      While in ADOC custody, Thornton, Rust, Holmes, and Ford committed

suicide.    Their deaths involve several alleged characteristics of ADOC’s

suicide-prevention efforts, and for this reason they are recounted in detail here.

      While incarcerated, Billy Thornton was observed trying to hang himself in

2017, repeatedly informed nurses of his suicidal intent, and eventually was placed

on mental-health observation. (Doc. # 1, at 31.) He was not placed on acute suicide

watch, and no suicide risk assessment was conducted. In January 2018, he was

released from mental-health observation; he was apparently seen by mental-health

staff once from that point forward. In February 2018, while housed in “segregation

housing,” he attempted suicide with a shoestring. When the shoestring snapped, he

fell, sustaining an injury that eventually led to his death.2 (Doc. # 1, at 32.)

      Paul Ford committed suicide in January 2019. (Doc. # 1, at 34.) Previously,

while incarcerated, he had attempted suicide by fire and by hanging. After the

second attempt, he was placed on suicide watch; two days later, he was placed in

segregation. (Doc. # 1, at 33.) He saw no mental-health professionals, and his

history of suicidal ideation was left off his next mental-health assessment. (Doc.

# 1, at 33.) After another suicide attempt, Ford was placed, briefly, on suicide watch,




      2
           Thornton was incarcerated at both Holman Correctional Facility and Fountain
Correctional Facility. He died at Fountain Correctional Facility.

                                           5
     Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 6 of 23




then released back into segregation. (Doc. # 1, at 34.) One month later, he was

found hanging from his cell door.3

       Matthew Holmes was incarcerated at Limestone Correctional Facility. (Doc.

# 1, at 36.) Though a psychiatrist indicated that he had become suicidal, he was

never placed on suicide watch; despite a “positive pre-placement screen,” he never

received a suicide risk assessment. On February 13, 2019, Holmes’s treatment plan

indicated that he was “not making progress” toward his treatment plan goals; the

next day, that same plan concluded that his goals were completed. Despite various

indicators of suicidal ideation, Holmes was released back to segregation. Less than

twelve hours later, he hung himself from an overhead light fixture. (Doc. # 1, at 37.)

       Ryan Rust arrived at Fountain Correctional Facility with a history of suicidal

behavior, including swallowing a razor blade while in custody. (Doc. # 1, at 34.) In

November 2018, he was placed on suicide watch. After an attempted escape, Rust

was placed in segregation housing. Despite his apparent mental-health status, and

despite his previous suicide attempts, Rust was not placed on suicide observation.

Less than two days after arriving in segregation, he was found hanging in his cell.

(Doc. # 1, at 35.)




       3
        Ford was incarcerated at Holman Correctional Facility, Donaldson Correctional Facility,
and Kilby Correctional Facility. He died at Kilby Correctional Facility.

                                              6
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 7 of 23




      Plaintiffs Betty Head, Jeffery Rust, Theresa Holmes, and Jeri Ford are the

administrators of the decedents’ estates. They assert two claims: a federal-law claim

of violation of the decedents’ Eighth Amendment rights (as enforced through 42

U.S.C. § 1983) and an Alabama state-law claim for wrongful death. The ADOC

Defendants filed a motion to dismiss Plaintiffs’ complaint, which is now before the

court. (Doc. # 39.)

                                 IV. DISCUSSION

A. Federal-Law Claims

      As to Plaintiffs’ federal-law claims, the ADOC Defendants’ motion to dismiss

raises two challenges: first, that the complaint has failed to state a claim against the

ADOC officials; and, second, that the officials are entitled to qualified immunity

from those claims. (See Doc. # 39, at 2.) Defendants are only partially correct. As

to Defendants Dunn and Naglich, Plaintiffs have stated a claim and, at this early

stage, have met their burden to overcome qualified immunity.

      “Qualified immunity offers complete protection for government officials sued

in their individual capacities if their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.”

Vinyard v. Wilson, 311 F.3d 1340, 1346 (11th Cir. 2002) (citation and internal

quotation marks omitted). Officials receive this protection only if they establish that

they were acting within their discretionary authority. See Chesser v. Sparks, 248

                                           7
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 8 of 23




F.3d 1117, 1121 (11th Cir. 2001) (noting that “[q]ualified immunity protects

government actors performing discretionary functions from being sued in their

individual capacities”).    When qualified immunity applies (that is, when a

government actor is performing a discretionary function), a motion to dismiss a

complaint on the grounds of qualified immunity will be granted if the “complaint

fails to allege the violation of a clearly established constitutional right.” St. George

v. Pinellas Cty., 285 F.3d 1334, 1337 (11th Cir. 2002) (citation and internal

quotation marks omitted). The burden for the latter showing lies with the plaintiff.

Griffin Indus., Inc. v. Irvin, 496 F.3d 1189, 1199 (11th Cir. 2007) (internal citations

omitted).

      Here, it is undisputed that Defendants acted within their discretionary

authority at the time of the relevant allegations. (Doc. # 43, at 12 (conceding that

ADOC Defendants were acting within their discretionary authority at the time of the

violations at issue).) Plaintiffs must therefore show that qualified immunity is not

appropriate. See, e.g., Rich v. Dollar, 841 F.2d 1558, 1564 (11th Cir. 1988).

      To overcome a public official’s qualified-immunity defense, a plaintiff must

make two showings. “First, the plaintiff must establish that the defendant violated

a constitutional right. Then, the plaintiff must show that the violation was clearly

established.” Griffin Indus., Inc., 496 F.3d at 1199 (internal citations omitted).

Courts can consider these prongs in either order. See Pearson v. Callahan, 555 U.S.

                                           8
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 9 of 23




223, 236 (2009) (“The judges of the district courts and the courts of appeals should

be permitted to exercise their sound discretion in deciding which of the two prongs

of the qualified immunity analysis should be addressed first in light of the

circumstances in the particular case at hand.”).

      To demonstrate that a right is “clearly established,” a plaintiff may point to a

“materially similar case,” identify a “broader, clearly established principle,” or show

that “the conduct at issue so obviously violated the Constitution that prior case law

is unnecessary.” J W by & through Tammy Williams v. Birmingham Bd. of Educ.,

904 F.3d 1248, 1259–60 (11th Cir. 2018) (citation and internal quotation marks

omitted); see also Maddox v. Stephens, 727 F.3d 1109, 1121 (11th Cir. 2013). In

considering whether a violation is “clearly established,” relevant law “consists of

holdings of the Supreme Court, the Eleventh Circuit, or the highest court of the

relevant state.” Sebastian v. Ortiz, 918 F.3d 1301, 1307 (11th Cir. 2019). A

materially similar case “need not be directly on point, but existing precedent must

have placed the statutory or constitutional question beyond debate.” J W by &

through Tammy Williams, 904 F.3d at 1259 (citation and internal quotation marks

omitted).

      Defendants argue that Plaintiffs have failed to meet their burden on two fronts,

asserting that no clearly established right was violated and that supervisory liability

does not extend to render Defendants (and not only their subordinates) liable. On

                                          9
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 10 of 23




both issues, Defendants’ arguments fail as to some, but not all, of the ADOC

Defendants.

      First, the court finds that, as relevant here, an inmate’s constitutional right to

mental-health care (including after that inmate has demonstrated a risk of suicide) is

clearly established. As a general matter, inmate suicide and psychiatric care are

long-standing issues, and Defendants’ argument ignores precedent that has

addressed them directly: The Eleventh Circuit has held that failures to provide

minimal psychiatric care violate inmates’ Eighth Amendment rights. See, e.g.,

Belcher v. City of Foley, Ala., 30 F.3d 1390, 1396 (11th Cir. 1994) (“Under the

Eighth Amendment, prisoners have a right to receive medical treatment for illness

and injuries, which encompasses a right to psychiatric and mental health care and a

right to be protected from self-inflicted injuries, including suicide.” (citations

omitted)); Greason v. Kemp, 891 F.2d 829, 834 (11th Cir. 1990) (holding that

“reasonable persons in appellants’ positions would have known that providing an

inmate with inadequate psychiatric care could violate the inmate’s eighth

amendment right not to be subjected to cruel and unusual punishment”); see also

Harris v. Thigpen, 941 F.2d 1495, 1504 (11th Cir. 1991) (“Federal and state

governments . . . have a constitutional obligation to provide minimally adequate

medical care to those whom they are punishing by incarceration.”). Defendants

clearly had “fair and clear notice,” Vinyard, 311 F.3d at 1355, that, in the context of

                                          10
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 11 of 23




prisoner suicide, a showing that a “jail official displayed ‘deliberate indifference’ to

the prisoner’s taking of his own life” establishes a constitutional violation. Cook ex

rel. Est. of Tessier v. Sheriff of Monroe Cty., Fla., 402 F.3d 1092, 1115 (11th Cir.

2005) (citation and internal quotation marks omitted).

      Beyond these general precepts, the allegations of the instant case bear a

striking resemblance to those in Greason, further evincing that the underlying right

is clearly established. See Greason, 891 F.2d at 834. In Greason, as in the instant

case, relevant officials “knew about the severe lack of staff members capable of

providing psychiatric care to the inmates.” Id. at 837. Greason also documents

insufficient units for “inmates with severe emotional problems.” Id. And, finally,

Greason noted a failure to “take any action in response” to repeated complaints, id.,

just as Plaintiffs allege here. Though such specificity is not necessarily required,

Greason puts any doubt to rest: It is clearly established that an Eighth Amendment

violation occurs when an inmate whom it was known had previously contemplated

suicide is not seen frequently enough and is monitored insufficiently despite notable

warning signs, resulting in his suicide. Id. at 832 (describing “perfunctory” visits,

evidence of suicidal ideation, and failures to oversee staff).

      Indeed, Greason specifically dealt with supervisory liability in such a context,

undermining defendants’ efforts to argue the contrary. See id. at 837. This argument

is discussed in greater detail below.

                                          11
     Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 12 of 23




       Defendants next argue that, even if the constitutional right is clearly

established, the officials in question are not liable for the alleged violations because

they are supervisors. It is well settled that “respondeat superior does not apply in

§ 1983 actions.” Averhart v. Warden, 590 F. App’x 873, 874 (11th Cir. 2014); see

also Hardin v. Hayes, 957 F.2d 845, 849 (11th Cir. 1992) (“Supervisory officials are

not liable under section 1983 on the basis of respondeat superior or vicarious

liability.”). But the Eleventh Circuit has repeatedly held that § 1983 liability can

nonetheless extend to supervisors: “Supervisory liability under § 1983 occurs when

the supervisor personally participates in the alleged constitutional violation or when

there is a causal connection between the actions of the supervising official and the

alleged constitutional deprivation.” Valdes v. Crosby, 450 F.3d 1231, 1236 (11th

Cir. 2006) (citation and internal quotation marks omitted) (emphasis added); see also

Keating v. City of Miami, 598 F.3d 753, 762 (11th Cir. 2010); Brown v. Crawford,

906 F.2d 667, 671 (11th Cir. 1990). More specifically, that “causal connection”

“may be established when: 1) a ‘history of widespread abuse’ puts the responsible

supervisor on notice of the need to correct the alleged deprivation, and he or she fails

to do so; 2) a supervisor’s custom or policy results in deliberate indifference4 to


       4
            To demonstrate deliberate indifference in this context, an Eighth Amendment claimant
must show “that the official acted or failed to act despite his knowledge of a substantial risk of
serious harm.” Farmer v. Brennan, 511 U.S. 825, 842 (1994). Importantly, a plaintiff “need not
show that a prison official acted or failed to act believing that harm actually would befall an inmate
. . . .” Id.

                                                 12
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 13 of 23




constitutional rights; or 3) facts support an inference that the supervisor directed

subordinates to act unlawfully or knew that subordinates would act unlawfully and

failed to stop them from doing so.” Valdes, 450 F.3d at 1237 (citing Cottone v.

Jenne, 326 F.3d 1352, 1360 (11th Cir. 2003)). Notably, the Eleventh Circuit

expressly has applied these standards to inadequate staffing in the context of mental-

health care for incarcerated individuals, concluding that “[a] causal connection can

be established when . . . the inmate’s injuries result from the supervisor’s failure to

provide an adequate staff to administer medical or mental health care . . . .”5

Greason, 891 F.2d at 837 n.18.

       In summary, by the time the suicides described above occurred, the Eleventh

Circuit had clearly established that supervisory prison officials are liable, and not

shielded by qualified immunity, when a “custom or policy results in deliberate

indifference to constitutional rights,” Valdes, 450 F.3d at 1237—including when an


       5
          Defendants seemingly suggest that Greason should be understood as a case regarding
inadequate medical care, rather than one about structural conditions of prisons that made such care
more likely. (See generally Doc. # 47, at 6–7.) Subsequent caselaw has indicated, at times, that
Greason does not apply to all prison or jail contexts. See, e.g., Belcher, 30 F.3d at 1398 (“The
clinical director and the warden of the mental health facility who were defendants in Greason were
in positions materially different from Chief Anderson’s. On a daily basis their principal
responsibility was to coordinate the provision of medical and psychiatric services to prisoners who
were patients in a mental health facility. By contrast, Chief Anderson’s principal responsibility
was to supervise the enforcement of laws and to arrest suspected violators in his community.”).
But, among other things, Belcher considered an inmate who committed suicide while held in jail
at a police station only a few hours after her arrest. See id. at 1392. The context at issue here is
much more similar to Greason; the provision of mental-health care is a core requirement of running
correctional facilities, inmate suicide is a consistent problem, and defendants were subjectively
aware of repeated system-wide failures to provide psychiatric services.


                                                13
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 14 of 23




“inmate’s injuries result from the supervisor’s failure to provide an adequate staff to

administer medical or mental health care,” Greason, 891 F.2d at 837 n.18; see also

id. at 838—and when those officials reasonably knew, or should have known, that

the custom or policy would result in a substantial risk of serious harm to inmates.

       Plaintiffs satisfactorily have alleged facts to state this claim, but not against

every ADOC Defendant. Specifically, Plaintiffs’ claims survive against Defendants

Dunn and Naglich, but not against the other identified ADOC Defendants. Dunn

and Naglich, in their personal capacities, were both (allegedly) aware of meaningful

failures to protect inmates’ mental health: Plaintiffs allege that Naglich admitted

that the lack of a “constant-watch procedure” was a “serious problem” and that Dunn

“personally reviewed suicide incident reports.”6 (Doc. # 1, at 25; see also Doc. # 1,

at 28 (describing Dunn’s admission that he tracks suicide rates and incident reports).)

Both Naglich and Dunn reportedly knew that “patients in segregation . . . were not

receiving treatment.” (Doc. # 1, at 26.) According to the complaint, Naglich

“admitted . . . that placing seriously mentally ill prisoners in segregation,” which she

knew to be a common practice, amounted to a “denial of minimal care,” but the

practice did not cease. (Doc. # 1, at 27.) Both officials were aware of a long history

of deficient services and failures by contractors to meet their obligations, including


       6
         As noted above, and as the motion-to-dismiss stage demands, Plaintiffs’ allegations are
accepted as true, see Hishon, 467 U.S. at 73, and all inferences are construed in Plaintiffs’ favor,
see Duke, 5 F.3d at 1402.

                                                14
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 15 of 23




due to “staffing deficiencies and high caseloads.” (Doc. # 1, at 24.) Still, despite

their knowledge of these problems, Dunn and Naglich failed to implement new

policies: Dunn “never ordered his staff to take any concrete measures to correct the

rate of suicide,” and Naglich “made no effort to address the problem.” (Doc. # 1,

at 28.) As one example, Dunn apparently promised to implement a more robust

constant-watch procedure—demonstrating an understanding of its importance—but

failed to do so. (Doc. # 1, at 26–27.) These allegations, accepted as true at this

stage, establish that Dunn and Naglich perpetuated policies that they knew fell far

short of ADOC’s constitutional obligations to inmates.7 Accordingly, here, like in

Greason, “(1) the evidence could support a finding that the conduct reflected a

deliberate indifference to Greason’s eighth amendment right to adequate mental

health care; (2) the officials should have known their conduct constituted deliberate

indifference to a clearly established constitutional right; and (3) the conduct was

causally connected to the violation of Greason’s eighth amendment rights.”

Greason, 891 F.2d at 840 (citation omitted). Dunn’s and Naglich’s failures to act

(and, ultimately, to prevent the suicides of Thornton, Rust, Holmes, and Ford) rise

       7
           To the extent that Plaintiffs rely on Defendants’ admissions in other litigation, Dunn’s
and Naglich’s “personal” selves are not legally bound, at least at this stage, by the admissions of
their “official” counterparts in other cases. See generally Brooks v. Arthur, 626 F.3d 194, 201 (4th
Cir. 2010) (“[D]efendants in their official and individual capacities are not in privity with one
another for the purposes of res judicata.”) (citing Restatement (Second) of Judgments § 36(2)
(1982)). But their alleged statements can speak to, at this stage, whether they had fair notice of
ADOC’s problems. The court reserves further consideration of the relevance of Dunn’s and
Naglich’s prior testimony.

                                                15
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 16 of 23




to the level of deliberate indifference toward the mental health of these inmates—

and, therefore, to a violation of their constitutional rights.

      In contrast, the complaint fails to point to specific policy action (or inaction)

that can be attributed to the other ADOC Defendants. (Indeed, while many of the

allegations encompass all Defendants, large sections of the complaint discuss only

Dunn and Naglich. (See, e.g., Doc. # 1, at 26–27.)) Allegations regarding Warden

Cynthia Stewart’s involvement, for instance, extend only to general assertions of

knowledge regarding deficiencies occurring under her watch and her theoretical

power to fix them. (See, e.g., Doc. # 1, at 29 (noting that Stewart “had the authority

to order the provision of appropriate treatment”).) Unlike with Defendants above,

the complaint fails to identify particular policy decisions that support a finding of

deliberate indifference and, therefore, of the requisite causal connection.

Accordingly, as to Defendants Stewart, Patrick, and Bolling, Plaintiffs’ § 1983

claims are due to be dismissed.

      With respect to Defendants Dunn and Naglich, two arguments merit further

discussion. First, Defendants point to caselaw wherein courts rejected conclusory

allegations regarding the existence of a specific policy or custom that led to

deliberate indifference. See, e.g., Franklin v. Curry, 738 F.3d 1246, 1251 (11th Cir.

2013) (finding insufficient a plaintiff’s allegations of improper policy where she

“[did] not describe any of the policies that were in place, the sort of policies that

                                           16
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 17 of 23




should have been in place, or how those policies could have prevented [the

constitutional violation]”); see also Shook v. Dunn, No. 2:18cv1048, 2020 WL

1492841, at *4 (M.D. Ala. Mar. 25, 2020) (Thompson, J.) (“[S]he has not alleged

the basis for a finding that the policy even existed—that is, she has not identified in

her allegations what documents, events, or circumstances reflect that the policy

existed. Nor are her conclusory allegations adequate to establish the existence of a

custom—that is, she has not alleged a pattern of events or long-standing

circumstances that would support the conclusion that such a custom existed.

Unsupported conclusory allegations of the existence of a policy or custom are

insufficient to defeat a qualified-immunity defense.”). To be sure, a mere statement

that some policy existed, without more, would fall far short of Plaintiffs’ burden.

But the complaint at issue here provides specific evidence of policy decisions made

by Defendants Dunn and Naglich—and, often, a resultant lack of policy change.

Plaintiffs’ allegations provide specific evidence of the policies’ existence and, where

relevant, their flaws, which is essential to the survival of the underlying claims.

      Defendants also argue that a supervisor’s generalized knowledge of the risk

of inmate suicide is insufficient to state a § 1983 claim. (See, e.g., Doc. # 47, at 5.)

The Eleventh Circuit has arguably indicated that a defendant must be aware of a

particular risk to an individual inmate to be deliberately indifferent to a subsequent

suicide. See, e.g., Cook ex rel. Est. of Tessier, 402 F.3d at 1117 (“Deliberate

                                          17
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 18 of 23




indifference, in the jail suicide context, is not a question of the defendant’s

indifference to suicidal inmates or suicide indicators generally, but rather it is a

question of whether a defendant was deliberately indifferent to an individual’s

mental condition and the likely consequences of that condition.” (citation and

internal quotation marks omitted)); see also Keith v. Naglich, No. 5:17-cv-01437,

2018 WL 513344, at *7 (N.D. Ala. Jan. 23, 2018) (Kallon, J.) (“[I]n the Eleventh

Circuit, indifference to a class of suicidal inmates does not subject an official to

supervisory liability for the suicide of a particular class member.”). But where a

custom or policy is the basis for a § 1983 claim, the contemplated “causal

connection” simply cannot require knowledge of which particular inmates will be

harmed. Indeed, the Supreme Court squarely has rejected this argument, albeit in

the context of prison violence:

      Nor may a prison official escape liability for deliberate indifference by
      showing that, while he was aware of an obvious, substantial risk to
      inmate safety, he did not know that the complainant was especially
      likely to be assaulted by the specific prisoner who eventually
      committed the assault. The question under the Eighth Amendment is
      whether prison officials, acting with deliberate indifference, exposed a
      prisoner to a sufficiently substantial risk of serious damage to his future
      health, and it does not matter whether the risk comes from a single
      source or multiple sources, any more than it matters whether a prisoner
      faces an excessive risk of attack for reasons personal to him or because
      all prisoners in his situation face such a risk.

Farmer v. Brennan, 511 U.S. 825, 843 (1994) (citation and internal quotation marks

omitted)).

                                          18
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 19 of 23




      Unsurprisingly, the Eleventh Circuit has held that a supervisor’s repeated

failure to respond to structural complaints, which in turn resulted in the risk of

suicide to a group of inmates, can rise to the level of deliberate indifference. See

Greason, 891 F.2d at 837 (“[Dr.] Fodor also complained to Oliver [the clinical

director of the Georgia Diagnostic and Classification Center] about the lack of an

institutionalized mental health unit for inmates with severe emotional problems at

the GDCC. Again, Dr. Oliver failed to take any action in response to these

complaints. A jury could easily construe this failure to act as deliberate indifference

to the eighth amendment rights of GDCC inmates.” (alterations added) (emphasis

added)); id. at 838 (“Oliver’s failure to institute corrective procedures after the

Waldrop incident could also be viewed as deliberate indifference.”). In light of this

precedent, Plaintiffs’ complaint need not establish that Dunn and Naglich knew

which inmates would be at risk of suicide in light of ADOC’s apparently deficient

policies and customs.

      Accordingly, Plaintiffs’ claims survive on a motion to dismiss, but only as to

Defendants Dunn and Naglich. Plaintiffs’ claims as to the other ADOC Defendants

are due to be dismissed.

B. State-Law Claims

      Plaintiffs also allege wrongful death claims under Alabama law. Defendants

argue that the complaint fails to state a wrongful death claim, that the ADOC

                                          19
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 20 of 23




officials are entitled to immunity from the wrongful death claims, and that, to the

extent that the court dismisses Plaintiffs’ federal-law claims, it should decline to

exercise supplemental jurisdiction over the state-law claims. Plaintiffs have failed

to state a wrongful death claim against the ADOC Defendants, and accordingly these

claims are due to be dismissed.8

      Plaintiffs assert a wrongful death claim against the ADOC Defendants. See

Ala. Code § 6-5-410. Pursuant to Alabama’s wrongful death statute, a personal

representative may bring suit “for the wrongful act, omission, or negligence of any

person, persons, or corporation, his or her or their servants or agents, whereby the

death of the testator or intestate was caused, provided the testator or intestate could

have commenced an action for the wrongful act, omission, or negligence if it had

not caused death.” Id. at 410(a). “For a wrongful death claim, a plaintiff must

produce evidence as to the existence of the basic elements of a tort claim, such as

duty, breach, causation, and damages.” Hobson v. Bibb Cty. Comm’n, 2008 WL

11424253, at *4 (N.D. Ala. Mar. 5, 2008) (Coogler, J.).

      “Under Alabama law, suicide generally functions as an efficient intervening

cause which serves to break all causal connections between the alleged wrongful or

negligent acts and the death at issue.” Vinson v. Clarke Cty., Ala., 10 F. Supp. 2d


      8
          Because Plaintiffs’ complaint does not state a wrongful death claim and therefore
Plaintiffs’ state-law claims are due to be dismissed, Defendants’ other arguments are not
considered.

                                            20
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 21 of 23




1282, 1303 (S.D. Ala. 1998) (Vollmer, J.). But a defendant can be liable for a suicide

where “the relationship between a decedent and a defendant is such that we expect

the defendant to take affirmative steps to protect the decedent from deliberate and

self-destructive injury at the decedent’s own hand,” Gilmore v. Shell Oil Co., 613

So. 2d 1272, 1278 (Ala. 1993)—including in “custodial situation[s]” like “hospitals

or prisons,” id. at 1276 (citation and internal quotation marks).

      Even in this circumstance, however, a defendant is not always liable for an

inmate’s suicide. Most notably, “[t]he controlling factor in determining whether

there may be a recovery for a failure to prevent a suicide is whether the defendants

reasonably should have anticipated that the deceased would attempt to harm

himself.” Popham v. City of Talladega, 582 So. 2d 541, 543 (Ala. 1991) (emphasis

added); see also Bryant v. Carpenter, No. 1180843, 2020 WL 5582231, at *3 (Ala.

Sept. 18, 2020). That is, as applied by the Alabama Supreme Court in the context

of inmate suicide, the relevant statute seemingly does not contemplate the causal

chain that would be required here. Rather, it requires knowledge, on the part of

Defendants themselves, regarding a risk to a specific inmate. See, e.g., Popham, 582

So. 2d at 543; see also Smith v. King, 615 So. 2d 69, 73 (Ala. 1993) (applying the

same test regarding whether “these defendants either should have or could have

foreseen” an inmate’s suicide (emphasis added)).




                                          21
    Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 22 of 23




        Plaintiffs have not alleged sufficient facts to state a claim under this standard.

The facts alleged by Plaintiffs do suggest that other ADOC employees may have

known enough to surmise that Thornton, Ford, Rust, and Holmes were at risk of self-

harm.     For instance, Plaintiffs allege that Mr. Ford “cut his wrist” while in

segregation but that, only eight days later, a risk assessment concluded that he had

no history of suicidal ideation. (Doc. # 1, at 34.) Similarly, though Mr. Rust had

apparently “swallowed a razor blade,” his pre-placement screenings did not

recommend him for an urgent referral. (Doc. # 1, at 35.) These facts indicate that

someone knew enough to recognize a substantial risk to these individuals—and

perhaps to prevent their tragic deaths. But Plaintiffs have not alleged facts that

suffice to link this specific knowledge to the ADOC Defendants, particularly in their

individual capacities. This dooms Plaintiffs’ state-law claims, which are therefore

due to be dismissed.

                                  V. CONCLUSION

        For the foregoing reasons, it is ORDERED that Defendants’ Motion to

Dismiss (Doc. # 39) is GRANTED IN PART and DENIED IN PART:

        (1)   The motion is GRANTED as to Plaintiffs’ federal-law law claims (as

enforced through 42 U.S.C. § 1983) against Defendants Cynthia Stewart, Jimmy

Patrick, and Leon Bolling, and those claims are DISMISSED with prejudice;




                                            22
   Case 2:20-cv-00132-WKW-KFP Document 49 Filed 05/19/21 Page 23 of 23




      (2)   The motion is DENIED as to Plaintiffs’ federal-law claims (as enforced

through § 1983) against Defendants Jefferson Dunn and Ruth Naglich; and

      (3)   The motion is GRANTED as to Plaintiffs’ state-law claims for

wrongful death against Defendants Jefferson Dunn, Ruth Naglich, Cynthia Stewart,

Jimmy Patrick, and Leon Bolling, and those claims are DISMISSED with prejudice.

      DONE this 19th day of May, 2021.

                                          /s/ W. Keith Watkins
                                     UNITED STATES DISTRICT JUDGE




                                       23
